    Case 5:21-cv-03179-SAC Document 2 Filed 08/16/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


CITY OF SALINA,

                            Plaintiff,

           v.                                       CASE NO. 21-3179-SAC

CRAIG IVAN GILBERT,


                            Defendant.



                          MEMORANDUM AND ORDER

       This matter is before the court on a notice of removal filed

by the defendant in two pending criminal actions in Saline County,

Kansas. The notice, a 54-page filing, seeks to remove two criminal

actions pending in the District Court of Saline County, Case Nos.

21-CRM-333 and 21-CRM-334.

      Under 28 U.S.C. § 1443, a state criminal defendant may remove

a state criminal case to a federal district court if the defendant

“is denied or cannot enforce ... a right under any law providing for
the equal civil rights of citizens of the United States”. 28 U.S.C.

§ 1443(1). A criminal defendant qualifies for removal under that

provision by meeting a two-pronged test: “First, the petitioner must

show that the right upon which the petitioner relies arises under a

federal law ‘providing for specific civil rights stated in terms of

racial equality.’ Second, the petitioner must show that he has been

denied or cannot enforce that right in the state courts.” Alabama v.

Conley,         245     F.3d        1292,       1295        (11th       Cir.
2001)(quoting Georgia v. Rachel, 384 U.S. 780, 792           (1966)).    In

addition, the removal of state-court civil or criminal actions to
    Case 5:21-cv-03179-SAC Document 2 Filed 08/16/21 Page 2 of 2




federal court is permissible where the action is against a federal

officer, 28 U.S.C. § 1442, or a member of the armed forces, 28 U.S.C.

§ 1442a.

     The present notice of removal does not meet these tests, as the

defendant makes only vague allegations concerning his prosecution and

does not allege that he is a federal officer or a member of the armed

forces. Having reviewed the materials submitted in this matter, the

court finds summary remand of the criminal actions to the state court

is warranted.

     IT IS, THEREFORE, BY THE COURT ORDERED that Case Nos. 21-CRM-333

and 21-CRM-334 are remanded to the state court.

     IT IS SO ORDERED.

     DATED:   This 16th day of August, 2021, at Topeka, Kansas.



                                  S/ Sam A. Crow

                                  SAM A. CROW
                                  U.S. Senior District Judge
